Citation Nr: 1207371	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  09-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.  

3.  Entitlement to service connection for a bilateral foot disability.

4.  Entitlement to service connection for a back disability, to include as secondary to a bilateral foot disability.

5.  Entitlement to service connection for a right knee disability, to include as secondary to a bilateral foot disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

A hearing was held before the undersigned Veterans Law Judge in March 2011, and a transcript of this hearing is of record.  

The issues of entitlement to service connection for a bilateral foot disability, a back disability, and a right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left ear hearing loss is causally related to service, and the right ear hearing loss is not causally related to the Veteran's active military service.  

2.  The Veteran's bilateral tinnitus is a result of the Veteran's active military service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).  

2.  The criteria for entitlement to service connection for left ear hearing loss and bilateral tinnitus have been met.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011). 

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011). 

A "hearing loss" disability is defined for VA compensation purposes with regard to audiologic testing involving puretone frequency thresholds and speech discrimination criteria.  38 C.F.R. § 3.385 (2010).  For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  Id.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Here, the Veteran has asserted that his current hearing loss disability is the result of loud noise exposure, including exposure to jet engines and small arms fire, while serving in the United States Air Force, where his military occupational specialty was a security policeman.  

In written statements, as well as in testimony before the undersigned Veterans Law Judge, the Veteran has described his duties in service, which included patrolling airfields with hearing protection only sporadically provided.  He testified that sometimes the noise from planes taking off was so loud, he would temporarily lose his hearing.  He also testified that he has had tinnitus since service.  The Veteran's spouse also testified that she has known him since 1970, that when she met him, he talked loudly, and that his hearing seemed to progressively deteriorate.  

The Veteran's service treatment records show no evidence of complaints of or treatment for hearing loss or tinnitus.

At his enlistment examination in July 1965, pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5(20), 0(10), 0(10), 5(15), and 15(20) decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 5(20), 5(15), 5(15), 15(25), and 10(15) decibels, respectively.  In this regard, prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  Thus, the July 1965 audiogram provided in the Veteran's service treatment records is assumed to reflect ASA standards.  Since VA evaluates current hearing loss in ISO-ANSI standards, the units have been converted as shown in the adjoining parentheses above.  Speech recognition test scores were not provided.   

The Veteran's hearing was also tested at separation from service in January 1969.  Pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 0, 0, 0, 10, and 20 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 20, 20, 20, 20, and 10 decibels, respectively.  Speech recognition test scores were not provided.  Thus, while there was some decrease in low frequency hearing acuity in the left ear, the Veteran's hearing was within normal limits at separation from service.  38 C.F.R. § 3.385; Hensley, supra.  On a Report of Medical History completed in January 1969, the Veteran denied hearing loss or ear, nose, or throat troubles.   

Post service, there is no evidence of complaints of or treatment for hearing loss or tinnitus for at least thirty years after service.  In his October 2007 claim, the Veteran stated that he first received treatment for hearing loss and tinnitus in 1999, but the Board can find no medical records from that date of record.  A November 2007 audiograph from Audible Hearing Center appears to be the first evidence of record that the Veteran suffers from a hearing loss disability.  

In March 2008, the Veteran was afforded a VA examination.  At the examination, the Veteran related a history of hearing loss disabilities dating back to the 1970s.  He described difficulty hearing conversations with others, including his spouse, particularly when in a group of people, as well as difficulty hearing the television and telephone.  He also reported daily episodes of brief ringing in the ears, also since the 1970s.  The Veteran described significant military noise exposure with only intermittent use of hearing protection.  Post-service, occasional hunting without hearing protection is his only significant noise exposure.  

On examination, pure tone thresholds measured in the right ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 25, 25, 55, 60, and 55 decibels, respectively.  Pure tone thresholds measured in the left ear at 500, 1,000, 2,000, 3,000, and 4,000 Hertz were 15, 20, 30, 45, and 50 decibels, respectively.  Speech recognition test scores were 80 percent in the right ear and 88 percent in the left ear.  The examiner concluded that the Veteran's current hearing loss and tinnitus are less likely than not related to military noise exposure.  The examiner noted that while the Veteran did experience a slight worsening of the hearing in his left ear, this low frequency threshold shift was most likely a temporary shift due to cerumen impaction or congestion related to a cold or allergies.  She further noted that the Veteran's hearing remained within normal limits at discharge and there are no complaints of hearing loss and tinnitus in service.  

In August 2008, the Veteran submitted a report from Drs. R.H. and D.T. stating that the Veteran's hearing loss is consistent with a history of noise exposure and is at least as likely as not caused by exposure to acoustic trauma during active service.  It appears that this conclusion was based on the Veteran's reported history and not a review of the claims file.  

In July 2011, the Veteran's claim was referred for a medical opinion by an expert of the Veterans Health Administration (VHA) pursuant to 38 U.S.C.A. § 7109 (West 2002).   In August 2011, the expert medical opinion was received and was referred to the Veteran for review and the submission of any additional evidence or argument.  38 C.F.R. § 20.1304(c) (2011).  In September 2011, the Veteran indicated that there would be no further additional written argument or evidence to be presented.  

The VHA expert reviewed the Veteran's entire claims file, including his hearing testimony and the comments received by him following his review of the hearing transcript.  The expert discussed the findings pertinent to each ear relative to the objective audiogram results during and after service as well as to the history of noise exposure over the years.  Based on the evidence as a whole, the examiner opined that it was at least as likely as not that the Veteran's hearing loss in the left ear and tinnitus were causally related to military service; the expert also concluded that the hearing loss of the right ear was less likely (causally related) as not caused by or incurred during military service.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the U.S. Court of Appeals for Veterans Claims (Court) stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

As to right hearing loss, the Board finds the opinion of the VHA expert and VA examiner to be more probative concerning the etiology than the opinion of Drs. R.H. and D.T. because Drs. R.H. and D.T. failed to review the Veteran's claims folder, including service treatment records showing normal hearing at separation from service and provide a thorough rationale for their opinion.  Drs. R.H. and D.T. accepted and relied on the Veteran's testimony concerning when he first experienced hearing loss, but the doctors did not discuss or distinguish the various other factors that could affect the etiology.   Rather, the evidence of record shows normal right hearing at separation from service and no complaints of or treatment for such hearing loss until almost forty years after separation from service.  (Thus, service connection on a presumptive basis is not warranted).  Further, the VHA expert not only had a complete record to review but also discussed the several aspects of the case, including the normal hearing on service separation and post-service exposure.  As such, the VHA nexus statement is a stronger opinion of higher probative value.   

The Board concedes that the Veteran is competent to describe his subjective perception of right hearing loss in service.  However, in this case, the Board finds the objective evidence of record to be far more probative than the Veteran's subjective lay statements made almost forty years after the fact.  While the Board will concede that the Veteran was exposed to loud noise in service, there is no evidence that this noise exposure caused any permanent impairment.  Service treatment records and post-service medical records, as a whole, suggest a disability that began decades after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.  Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).  

Additionally, to the extent the Veteran has offered his opinion as to the etiology of his right hearing loss, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has right ear hearing loss due to permanent damage from his noise exposure in service is too complex to be addressed by a layperson.  This aspect of etiology is not amenable to observation alone.  Hence, the Veteran's opinion of the etiology of his current disabilities is not competent evidence and is entitled to low probative weight.

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  In light of the normal findings at service separation, a chronic right ear hearing loss was not demonstrated during service.  

There also is no evidence of right hearing loss in service with continuity of symptomatology demonstrated thereafter.   Although the Veteran reports his right hearing loss continuing since service, his statements and those of his spouse to this extent are without credibility when compared to the rest of the evidence of record.  As already mentioned, the Veteran's service separation examination showed normal right-sided hearing.  Thereafter, the evidence of record shows no complaints of hearing loss for many years, and no diagnosis of hearing loss until decades following discharge from service.  Finally, while the Board has considered the lay assertions that right hearing problems first manifested during service, such evidence does not outweigh the remaining evidence of record, as discussed above.  Moreover, such lay assertions cannot suffice as outweighing the contradicting VHA examiner's opinion, which was made by an audiologist who is trained in making etiological determinations. 

For all the above reasons, entitlement to service connection for right hearing loss is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

As to the claims for service connection for left ear hearing loss and tinnitus, the Board finds that these claims may be granted.  The VHA examiner had the benefit of thoroughly reviewing the most extensive record available, and after full discussion, it was opined that the left ear hearing loss and tinnitus were as likely as not related to service.   In rendering the opinion, the VHA expert noted the left ear hearing findings on service separation as well as the Veteran's sworn statements at his hearing.  As discussed, the VHA expert's opinion is of highest probative value compared to the other medical opinions of record.  See Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993).  As such, service connection for left ear hearing loss and tinnitus is granted.  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in November 2007, prior to the initial unfavorable decision.  This letter informed the Veteran of what evidence was required to substantiate his claims and of VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of VA assigns disability ratings and effective dates.  

VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The veteran submitted records from Audible Hearing Center Dr. R.H. and was provided an opportunity to set forth his contentions during the March 2011 hearing before the undersigned Veterans Law Judge.  The appellant was afforded a VA medical examination in March 2008.  The Board obtained an opinion from a VHA expert.  The record is now adequate and probative for VA purposes because the VHA examiner relied on sufficient facts and data, provided a rationale for the opinion rendered, and there is no reason to believe that the examiner did not reliably apply scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to service connection for left ear hearing loss and tinnitus is granted.  

Entitlement to service connection for right ear hearing loss is denied.  


REMAND

The Veteran is also seeking entitlement to service connection for a bilateral foot disability, as well as entitlement to service connection for a back disability and a right knee disability, to include as secondary to the Veteran's bilateral foot disability.

The Veteran has testified that his current foot problems started in service because his specialty as a security policeman required him to stand for long periods of time in extreme weather conditions and also required him on multiple occasions to jump about two feet from a helicopter with his gear.  

The Veteran's service treatment records are negative for any complaints of or treatment for foot pain or any injury to the feet.  The Veteran did complain of right ankle pain in February 1967, but there is no evidence that this was a chronic problem.  The Veteran's separation examination in January 1969 was negative for any foot disability.

Post service, the first evidence of any foot problem is a 1996 x-ray from St. Joseph Regional Health Center.  The Veteran has also submitted private treatment records from Orthopaedic Associates, showing treatment in 1999 for pain in the bilateral feet and ankles.  Current VA treatment records show treatment for chronic bilateral foot pain with degenerative joint disease.

The Veteran has not been afforded a VA examination or medical opinion.  While there is no evidence of any treatment for bilateral foot problems in service, the Board finds that given the physical demands of the Veteran's in-service occupational specialty, he has presented credible lay evidence that his military service caused or contributed to his current disability.  

Accordingly, on remand, the Veteran should be afforded a VA examination of his feet.  The examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's current bilateral foot disability (if any) is causally related to the Veteran's active military service.  

The Veteran is also seeking service connection for a back disability and a right knee disability on both a direct and secondary basis.  The Veteran has argued that he injured his back and knee in an unreported slip and fall accident in service.  In support of this claim, he has submitted a statement from a fellow service member, R.M., who testified that he witnessed the Veteran fall in-service.  

The Veteran has also argued that his bilateral foot disability caused or permanently aggravated his low back and right knee disabilities.

VA treatment records show current treatment for back and right knee problems.  This, as well as lay evidence of an in-service injury, is sufficient to remand these issues for a VA examination.

The examiner is asked to render an opinion as to 1) Whether it is at least as likely as not that the Veteran's back and right knee disabilities (if any) had onset in service or was caused by the Veteran's active military service and 2) whether it is at least as likely as not that the Veteran's bilateral foot disability caused or permanently aggravated the Veteran's back and right knee disabilities beyond the natural progression of the disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination of his bilateral foot disability.  The examiner should note the Veteran's history of foot injury during service (See Hearing Transcript, pages 11-13, with Veteran's additional comments).

The VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that the Veteran's bilateral foot disability is causally related to any event during active military service.  The examiner should provide a rationale for his or her opinion.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

2.  Schedule the Veteran for a VA examination of his back and right knee disability.  The examiner should note the Veteran's history of back and right knee injury during service (See Hearing Transcript, pages 14-18, with Veteran's additional comments).

The VA examiner is asked to render an opinion as to 1) Whether it is at least as likely as not (fifty percent or greater) that the Veteran's back or right knee disability is causally related to an event in military service; or if the answer to question 1 is in the negative and a foot disorder is found to be related to service, then  2) whether it is at least as likely as not that the Veteran's bilateral foot disability caused or permanently aggravated the Veteran's back or right knee disability beyond the natural progression of the disability.  If the examiner determines that the Veteran's back or right knee disability was aggravated beyond the natural progression of the disability by a service connected disability, the examiner is asked to determine, if possible:

(a)  The baseline manifestations which are due to the veteran's back or right knee disorder; 

(b)  The increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's foot disorder based on medical considerations; and 

(c)  The medical considerations supporting an opinion that increased manifestations of a back or right knee disorder are proximately due to the Veteran's foot disorder.  

The examiner must provide a rationale for any opinion rendered.  Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed.

3.  When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


